UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3445 The Merger Fund (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2011 Item 1. Reports to Stockholders. THE MERGER FUND® SEMI-ANNUAL REPORT MARCH 31, 2011 Chart 1 Chart 2 PORTFOLIO COMPOSITION PORTFOLIO COMPOSITION By Type of Deal* By Type of Buyer* Chart 3 PORTFOLIO COMPOSITION By Deal Terms* * Data expressed as a percentage of long equity positions as of March 31, 2011 1 Chart 4 PORTFOLIO COMPOSITION By Sector* Chart 5 PORTFOLIO COMPOSITION By Region* * Data expressed as a percentage of long equity positions as of March 31, 2011 The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 2 Chart 6 MERGER ACTIVITY 2001 – 2011 Source: Securities Data Corp. 3 The Merger Fund EXPENSE EXAMPLE March 31, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 for the period 10/01/10 – 3/31/11. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop-payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, a $15.00 fee will be charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 30 calendar days after you purchase them.IRAs will be charged a $12.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses,and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/01/10 Value 3/31/11 Period 10/01/10-3/31/11* Actual + (1) Hypothetical ++ (2) + Excluding interest expense, borrowing expense on securities sold short and dividends on securities sold short, your actual cost of investment in the Fund would be $6.89. ++ Excluding interest expense, borrowing expense on securities sold short and dividends on securities sold short, your hypothetical cost of investment in the Fund would be $6.84. Ending account values and expenses paid during period based on a 3.31% return. This actual return is net of expenses. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 1.85%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 4 The Merger Fund SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Shares Value COMMON STOCKS — 86.12% AEROSPACE & DEFENSE — 2.13% ITT Corporation (f) $ AIRLINES — 1.22% AirTran Holdings, Inc. (a)(h)(i) BIOTECHNOLOGY — 5.65% Cephalon, Inc. (a)(h) Genzyme Corporation (a)(f) Savient Pharmaceuticals Inc. (a) Talecris Biotherapeutics Holdings Corp. (a) BROADCASTING — 0.27% Discovery Communications, Inc. Series K (a)(h) CABLE & SATELLITE — 1.59% Comcast Corporation Special Class A (g) COAL & CONSUMABLE FUELS — 5.01% Massey Energy Company (f) COMPUTER STORAGE & PERIPHERALS — 1.43% EMC Corp. (a) Seagate Technology LLC (a)(b)(f) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS — 6.17% Bucyrus International Inc. (e) DEPARTMENT STORES — 0.85% Dillard’s, Inc. (h) DIVERSIFIED CHEMICALS — 1.20% Huntsman Corporation (f) DIVERSIFIED METALS & MINING — 5.32% Fronteer Gold, Inc. (a)(b)(g) Hillgrove Resources Ltd. (a)(b) Rio Tinto plc — ADR (h) Western Coal Corp. (a)(b)(g) ELECTRIC UTILITIES — 0.75% Progress Energy Inc. (g) The accompanying notes are an integral part of these financial statements. 5 The Merger Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Shares Value GAS UTILITIES — 0.08% Nicor Inc. $ GENERAL MERCHANDISE STORES — 2.38% 99 Cents Only Stores (a) Big Lots, Inc. (a)(f) Family Dollar Stores, Inc. (h) HEALTH CARE EQUIPMENT — 2.79% Beckman Coulter, Inc. (e) HEALTH CARE SERVICES — 2.26% Emergency Medical Services Corporation (a)(g) RehabCare Group, Inc. (a)(h) HOTELS, RESORTS & CRUISE LINES — 0.46% Marriott International Inc. (h) HOUSEWARES & SPECIALTIES — 1.04% Fortune Brands, Inc. (h) HYPERMARKETS & SUPER CENTERS — 1.37% BJ’s Wholesale Club, Inc. (a)(f) INDUSTRIAL REITS — 0.99% ProLogis (h) INTEGRATED TELECOMMUNICATION SERVICES — 7.53% AT&T Inc. (f) Qwest Communications International Inc. (e) INTERNET SOFTWARE & SERVICES — 0.32% Terremark Worldwide, Inc. (a)(h) LIFE SCIENCES TOOLS & SERVICES — 0.51% Dionex Corporation (a)(g) MOVIES & ENTERTAINMENT — 0.22% News Corporation Class A (h) OIL & GAS DRILLING — 2.16% Pride International, Inc. (a)(g) OIL & GAS EXPLORATION & PRODUCTION — 2.86% EXCO Resources Inc. (f) Quicksilver Resources Inc. (a)(h) The accompanying notes are an integral part of these financial statements. 6 The Merger Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Shares Value PACKAGED FOODS & MEATS — 0.98% Sara Lee Corp. (h) $ PAPER PACKAGING — 2.31% Smurfit-Stone Container Corporation (a)(g) PERSONAL PRODUCTS — 4.03% Alberto-Culver Company (e) REGIONAL BANKS — 4.48% Danvers Bancorp, Inc. (h) Marshall & Ilsley Corporation (e) Sterling Bancshares, Inc. (h) RESTAURANTS — 0.15% McDonald’s Corporation (f) SEMICONDUCTOR EQUIPMENT — 0.68% Verigy Ltd. (a)(b)(h) SEMICONDUCTORS — 1.09% Atheros Communications, Inc. (a)(h) SunPower Corp. Class B (a) SPECIALIZED FINANCE — 2.54% NYSE Euronext (f) SPECIALIZEDREITS — 0.84% Nationwide Health Properties, Inc. (h) SPECIALTY CHEMICALS — 4.44% The Lubrizol Corporation (f) STEEL — 3.01% Consolidated Thompson Iron Mines Limited (a)(b)(g) SYSTEMS SOFTWARE — 1.49% Novell, Inc. (a)(g) THRIFTS & MORTGAGE FINANCE — 0.22% NewAlliance Bancshares Inc. (h) TRUCKING — 3.30% Dollar Thrifty Automotive Group, Inc. (a)(f)(i) TOTAL COMMON STOCKS (Cost $3,586,480,160) The accompanying notes are an integral part of these financial statements. 7 The Merger Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Shares Value WARRANTS — 0.01% Kinross Gold Corporation (a)(b) $ TOTAL WARRANTS (Cost $540,028) Principal Amount CORPORATE BONDS — 1.83% Washington Mutual, Inc. $ 4.000%, 1/15/2009 (d) 4.200%, 1/15/2010 (d) 5.500%, 8/24/2011 (d) 5.000%, 3/22/2012 (d) 5.250%, 9/15/2017 (d) TOTAL CORPORATE BONDS (Cost $80,840,448) Contracts (100 shares per contract) PURCHASED PUT OPTIONS — 0.13% 99 Cents Only Stores Expiration: April, 2011, Exercise Price: $17.50 AT&T Inc. Expiration: May, 2011, Exercise Price: $25.00 Big Lots, Inc. Expiration: April, 2011, Exercise Price: $32.50 Expiration: May, 2011, Exercise Price: $35.00 BJ’s Wholesale Club, Inc. Expiration: April, 2011, Exercise Price: $45.00 Cephalon, Inc. Expiration: April, 2011, Exercise Price: $65.00 Expiration: May, 2011, Exercise Price: $65.00 Dillard’s, Inc. Expiration: May, 2011, Exercise Price: $35.00 Energy Select Sector SPDR Fund Expiration: June, 2011, Exercise Price: $80.00 Family Dollar Stores, Inc. Expiration: April, 2011, Exercise Price: $42.00 Expiration: April, 2011, Exercise Price: $43.00 The accompanying notes are an integral part of these financial statements. 8 The Merger Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Contracts (100 shares per contract) Value PURCHASED PUT OPTIONS — 0.13% (continued) Fortune Brands, Inc. Expiration: April, 2011, Exercise Price: $55.00 $ Huntsman Corporation Expiration: April, 2011, Exercise Price: $13.00 Expiration: May, 2011, Exercise Price: $13.00 iShares Nasdaq Biotechnology Index Fund Expiration: June, 2011, Exercise Price: $100.00 Marriott International Inc. Expiration: April, 2011, Exercise Price: $35.00 Massey Energy Company Expiration: April, 2011, Exercise Price: $50.00 Materials Select Sectors SPDR Expiration: June, 2011, Exercise Price: $40.00 McDonald’s Corporation Expiration: June, 2011, Exercise Price: $70.00 Nationwide Health Properties, Inc. Expiration: June, 2011, Exercise Price: $35.00 NYSE Euronext Expiration: April, 2011, Exercise Price: $31.00 Expiration: April, 2011, Exercise Price: $32.00 Expiration: April, 2011, Exercise Price: $33.00 Progress Energy Inc. Expiration: April, 2011, Exercise Price: $41.00 ProLogis Expiration: July, 2011, Exercise Price: $12.00 Quicksilver Resources Inc. Expiration: April, 2011, Exercise Price: $12.00 Sara Lee Corp. Expiration: April, 2011, Exercise Price: $15.00 Expiration: May, 2011, Exercise Price: $15.00 Seagate Technology LLC Expiration: April, 2011, Exercise Price: $11.00 Expiration: May, 2011, Exercise Price: $11.00 Smith & Nephew PLC Expiration: June, 2011, Exercise Price: GBP 6.00 SPDR S&P rust Expiration: May, 2011, Exercise Price: $130.00 The accompanying notes are an integral part of these financial statements. 9 The Merger Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2011 (Unaudited) Contracts (100 shares per contract) Value PURCHASED PUT OPTIONS — 0.13% (continued) Technology Select Sector SPDR Fund Expiration: June, 2011, Exercise Price: $27.00 $ TOTAL PURCHASED PUT OPTIONS (Cost $12,748,689) Shares SHORT-TERM INVESTMENTS — 12.87% Fidelity Institutional Money Market Portfolio 0.21% (c) Fidelity Institutional Prime Money Market Portfolio 0.16% (c) Goldman Sachs Money Market 0.17% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $566,870,191) TOTAL INVESTMENTS (Cost $4,247,479,516) — 100.96% $ ADR — American Depository Receipt GBP — British Pounds (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2011. (d) Default or other conditions exist and security is not presently accruing income. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Affiliated company. The Global Industry Classifications Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 10 The Merger Fund SCHEDULE OF SECURITIES SOLD SHORT March 31, 2011 (Unaudited) Shares Value AGL Resources Inc. $ Alpha Natural ResourcesInc. Avis Budget Group, Inc. Bank of Montreal (a) CenturyLink, Inc. Comcast Corporation Class A Comerica Incorporated Discovery Communications, Inc. Ensco plc — ADR First Niagara Financial Group Genzyme Corporation Grifols SA (a) Kindred Healthcare, Inc. Kinross Gold Corporation (a) News Corporation Class B Nissan Motor Co., Ltd. (a) Novartis AG — ADR People’s United Financial Inc. Pilot Gold Rio Tinto Ltd. (a) RockTenn Company Southwest Airlines Co. SunPower Corp. Class A VMware Inc. Walter Energy Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $887,513,811) $ ADR — American Depository Receipt (a)Foreign security. The accompanying notes are an integral part of these financial statements. 11 The Merger Fund SCHEDULE OF OPTIONS WRITTEN March 31, 2011 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN 99 Cents Only Stores Expiration April 2011, Exercise Price $20.00 $ ASX Ltd. Expiration April 2011, Exercise Price AUD 34.00 Expiration April 2011, Exercise Price AUD 34.50 Expiration April 2011, Exercise Price AUD 37.50 AT&T Inc. Expiration May 2011, Exercise Price $28.00 Big Lots, Inc. Expiration April 2011, Exercise Price $37.50 Expiration May 2011, Exercise Price $40.00 BJ’s Wholesale Club, Inc. Expiration April 2011, Exercise Price $47.50 British Sky Broadcasting Group Expiration June 2011, Exercise Price GBP 8.20 Cephalon, Inc. Expiration April 2011, Exercise Price $75.00 Expiration May 2011, Exercise Price $75.00 Dillard’s, Inc. Expiration May 2011, Exercise Price $38.00 Dollar Thrifty Automotive Group, Inc. Expiration April 2011, Exercise Price $48.00 Expiration April 2011, Exercise Price $50.00 Expiration May 2011, Exercise Price $55.00 Expiration May 2011, Exercise Price $60.00 EXCO Resources, Inc. Expiration April 2011, Exercise Price $20.00 Expiration June 2011, Exercise Price $21.00 Family Dollar Stores, Inc. Expiration April 2011, Exercise Price $47.00 Fortune Brands, Inc. Expiration April 2011, Exercise Price $60.00 Genzyme Corporation Expiration July 2011, Exercise Price $75.00 Huntsman Corporation Expiration April 2011, Exercise Price $16.00 Expiration May 2011, Exercise Price $17.00 The accompanying notes are an integral part of these financial statements. 12 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) March 31, 2011 (Unaudited) Contracts (100 shares per contract) Value ITT Corporation Expiration April 2011, Exercise Price $55.00 $ Expiration April 2011, Exercise Price $60.00 Expiration May 2011, Exercise Price $60.00 Expiration July 2011, Exercise Price $55.00 The Lubrizol Corporation Expiration June 2011, Exercise Price $135.00 Expiration September 2011, Exercise Price $135.00 Marriott International Inc. Expiration April 2011, Exercise Price $40.00 Expiration May 2011, Exercise Price $35.00 Massey Energy Company Expiration April 2011, Exercise Price $57.50 McDonald’s Corporation Expiration June 2011, Exercise Price $75.00 Nationwide Health Properties Expiration June 2011, Exercise Price $40.00 NYSE Euronext Expiration April 2011, Exercise Price $33.00 Expiration April 2011, Exercise Price $34.00 Expiration April 2011, Exercise Price $35.00 Expiration April 2011, Exercise Price $36.00 Expiration May 2011, Exercise Price $34.00 Progress Energy Inc. Expiration April 2011, Exercise Price $45.00 ProLogis Expiration July 2011, Exercise Price $15.00 Quicksilver Resources Inc. Expiration April 2011, Exercise Price $14.00 Sara Lee Corp. Expiration April 2011, Exercise Price $17.00 Expiration May 2011, Exercise Price $17.00 Expiration May 2011, Exercise Price $18.00 Seagate Technology LLC Expiration April 2011, Exercise Price $13.00 Expiration April 2011, Exercise Price $14.00 Expiration May 2011, Exercise Price $14.00 The accompanying notes are an integral part of these financial statements. 13 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) March 31, 2011 (Unaudited) Contracts (100 shares per contract) Value Smith & Nephew PLC Expiration June 2011, Exercise Price GBP 6.60 $ Expiration June 2011, Exercise Price GBP 6.80 Walter Energy Inc. Expiration April 2011, Exercise Price $110.00 PUT OPTIONS WRITTEN SPDR S&P rust Expiration May 2011, Exercise Price $120.00 TOTAL OPTIONS WRITTEN (Premiums received $71,723,044) $ AUD — Australian Dollars GBP — British Pounds The accompanying notes are an integral part of these financial statements. 14 The Merger Fund SCHEDULE OF FORWARD CONTRACTS March 31, 2011 (Unaudited) Settlement Currency to U.S. $ Value at Currency to U.S. $ Value at Date be Delivered March 31, 2011 be Received March 31, 2011 Unrealized 4/1/11 Australian Dollars $ U.S. Dollars $ $ ) 4/1/11 U.S. Dollars Australian Dollars 4/29/11 Australian Dollars U.S. Dollars ) 5/2/11 Australian Dollars U.S. Dollars ) 5/6/11 Australian Dollars U.S. Dollars ) 5/11/11 Australian Dollars U.S. Dollars ) 5/11/11 U.S. Dollars Australian Dollars 5/17/11 Australian Dollars U.S. Dollars ) 6/29/11 Australian Dollars U.S. Dollars ) 6/29/11 U.S. Dollars Australian Dollars 6/30/11 Australian Dollars U.S. Dollars ) 4/8/11 Canadian Dollars U.S. Dollars ) 4/8/11 U.S. Dollars Canadian Dollars ) 4/15/11 Canadian Dollars U.S. Dollars ) 5/4/11 Canadian Dollars U.S. Dollars ) 5/4/11 U.S. Dollars Canadian Dollars 5/6/11 Canadian Dollars U.S. Dollars ) 5/3/11 Danish Krone U.S. Dollars ) 7/14/11 Euros U.S. Dollars ) 7/29/11 Euros U.S. Dollars ) 6/23/11 British Pounds U.S. Dollars 8/25/11 British Pounds U.S. Dollars 8/25/11 U.S. Dollars British Pounds ) 5/9/11 Japanese Yen U.S. Dollars 5/9/11 U.S. Dollars Japanese Yen ) $ $ $ ) The accompanying notes are an integral part of these financial statements. 15 The Merger Fund SCHEDULE OF SWAP CONTRACTS March 31, 2011 (Unaudited) Unrealized Termination Appreciation Date Security Shares Notional (Depreciation) Counterparty 4/12/11 Alcon, Inc. $ JPMorgan Chase & Co. Inc. 9/29/11 ASX Ltd. ) JPMorgan Chase & Co. Inc. 12/31/11 British Sky Broadcasting Group Merrill Lynch & Co. Inc. 12/31/11 British Sky Broadcasting Group JPMorgan Chase & Co. Inc. 6/30/11 Bulgari SpA JPMorgan Chase & Co. Inc. 5/20/11 Danisco A/S Merrill Lynch & Co. Inc. 12/31/11 Hillgrove Resources Ltd. ) JPMorgan Chase & Co. Inc. 12/31/11 Indophil Resources NL ) JPMorgan Chase & Co. Inc. 12/31/11 Infigen Energy ) JPMorgan Chase & Co. Inc. 12/31/11 Renault SA ) JPMorgan Chase & Co. Inc. 4/8/11 Riversdale Mining Ltd. JPMorgan Chase & Co. Inc. 6/30/11 Smith & Nephew PLC Merrill Lynch & Co. Inc. 8/30/11 Tognum AG JPMorgan Chase & Co. Inc. 5/17/11 Tower Australia Group Limited JPMorgan Chase & Co. Inc. 4/13/11 Whitehaven Coal Limited JPMorgan Chase & Co. Inc. 12/31/11 Daimler AG ) ) JPMorgan Chase & Co. Inc. 4/13/11 Novartis AG ) ) JPMorgan Chase & Co. Inc. 4/14/11 Novartis AG - Reg. ) ) JPMorgan Chase & Co. Inc. 12/31/11 Volvo AB ) ) ) JPMorgan Chase & Co. Inc. $ The accompanying notes are an integral part of these financial statements. 16 The Merger Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2011 (Unaudited) ASSETS: Investments, at value Investments in non affiliates (Cost $4,083,433,367) $ Investments in affiliates (Cost $164,046,149) Total Investments $ Cash Deposits at brokers Receivable from brokers Receivable for investments sold Receivable for swap contracts Receivable for fund shares issued Dividends and interest receivable Prepaid expenses and other receivables Total Assets LIABILITIES: Securities sold short, at value (proceeds of $887,513,811) $ Written option contracts, at value (premiums received $71,723,044) Payable for forward currency exchange contracts Payable for closed swap contracts Payable for swap interest Payable for investments purchased Payable for fund shares redeemed Investment advisory fee payable Distribution fees payable Dividends payable Accrued expenses and other liabilities Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Accumulated undistributed net investment loss $ ) Accumulated undistributed net realized gain on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts Net unrealized appreciation (depreciation) on: Investments $ Securities sold short ) Written option contracts ) Swap contracts Foreign currency translation Forward currency exchange contracts ) Net unrealized appreciation Paid-in capital Total Net Assets $ NET ASSET VALUE and offering price per share*, ($4,404,950,449 / 272,630,536 shares of beneficial interest outstanding) $ *The redemption price per share may vary based on the length of time a shareholder holds Fund shares. The accompanying notes are an integral part of these financial statements. 17 The Merger Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2011 (Unaudited) INVESTMENT INCOME: Interest $ Dividend income on long positions Non Affiliates Affiliates Total investment income EXPENSES: Investment advisory fees $ Distribution fees Transfer agent and shareholder servicing agent fees Administration fees Federal and state registration fees Reports to shareholders Professional fees Fund accounting expense Miscellaneous expenses Custody fees Trustees’ fees and expenses Borrowing expense on securities sold short Dividends on securities sold short Total expenses before expense waiver by adviser Less: Expense reimbursed by Adviser ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Realized gain (loss) on: Investments Non Affiliates Affiliates Securities sold short Written option contracts expired or closed Swap contracts Foreign currency translation Forward currency exchange contracts ) Net realized gain Change in unrealized appreciation / (depreciation) on: Investments Securities sold short ) Written option contracts ) Swap contracts Foreign currency translation ) Forward currency exchange contracts Net unrealized appreciation NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 18 The Merger Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended March 31, 2011 September 30, 2010 (Unaudited) Net investment loss $ ) $ ) Net realized gain on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts Change in unrealized appreciation (depreciation) on investments, securities sold short, written option contracts, swap contracts, foreign currency translation and forward currency exchange contracts ) Net increase in net assets resulting from operations Distributions to shareholders from: (Note 5) Net investment income — ) Net realized gains ) — Return of capital — — Total dividends and distributions ) ) Net increase in net assets from capital share transactions (Note 4) Net increase in net assets NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment income (loss) of $(10,099,689) and $7,037,435, respectively) $ $ The accompanying notes are an integral part of these financial statements. 19 The Merger Fund FINANCIAL HIGHLIGHTS Selected per share data is based on a share of beneficial interest outstanding throughout each year. Six Months Year Year Year Year Year Ended Ended Ended Ended Ended Ended March 31, Sept. 30, Sept. 30, Sept. 30, Sept. 30, Sept. 30, (Unaudited) Net Asset Value, beginning of year $ Income from investment operations: Net investment income (loss)(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Redemption fees Less distributions: Distributions from net investment income — — ) Distributions from net realized gains ) — ) Distributions from return to capital — — ) — — — Total distributions ) — ) Net Asset Value, end of period $ Total Return % % % )% % % Supplemental data and ratios: Net assets, end of period (000’s) $ Ratio of operating expenses to average net assets %(7) % Ratio of dividends on short positions and borrowing expense on securities sold short to average net assets %(7) % Ratio of operating expense to average net assets excluding dividends on short positions and borrowing expense on securities sold short Before expense waiver %(7) % After expense waiver %(7) % % % %(5) % Ratio of net investment income (loss) to average net assets Before expense waiver )%(7) )% )% )% % % After expense waiver )%(7) )% )% )% % % Portfolio turnover rate(6) % Footnotes To Financial Highlights On Following Page The accompanying notes are an integral part of these financial statements. 20 The Merger Fund FINANCIAL HIGHLIGHTS (continued) Net investment income (loss) before interest expense, borrowing expense on securities sold short and dividends on securities sold short for the six months ended March 31, 2011 and the years ended September 30, 2010, 2009, 2008, 2007 and 2006 was $(0.03), $0.12, $0.55, $0.02, $0.26 and $0.18, respectively. Net investment income per share is calculated using ending balance after consideration of adjustments for permanent book and tax differences. Net investment income (loss) per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount less than $0.005 per share. The Fund incurred proxy expenses of approximately $525,000 in 2007 related to shareholder approval of changes in the Fund’s fundamental investment policies and the election of trustees. The numerator for the portfolio turnover rate includes the lesser of purchases or sales (excluding short positions). The denominator includes the average long positions throughout the year. Annualized. The accompanying notes are an integral part of these financial statements. 21 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS March 31, 2011 (Unaudited) Note 1 — ORGANIZATION The Merger Fund (the “Fund”) is a no-load, open-end, non-diversified investment company organized as a trust under the laws of the Commonwealth of Massachusetts on April 12, 1982, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund was formerly known as the Risk Portfolio of The Ayco Fund. In January of 1989, the Fund’s fundamental investment policies were amended to permit the Fund to engage in merger arbitrage. At the same time, Westchester Capital Management, Inc. became the Fund’s investment adviser, and the Fund began to do business as The Merger Fund. See Note 3 for a discussion of a transaction under which Westchester Capital Management, LLC (the “Adviser”) became the Fund’s investment adviser. Merger arbitrage is a highly specialized investment approach generally designed to profit from the successful completion of proposed mergers, takeovers, tender offers, leveraged buyouts, liquidations and other types of corporate reorganizations. Note 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. These policies are in conformity with generally accepted accounting principles. A.Investment Valuation Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”).Investments in registered investment companies that are money market funds are valued at the end of day net asset value.Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the last sale price. Securities not listed on an exchange and securities for which there are no transactions are valued at the average of the closing bid and asked prices.When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used.Securities for which there are no such valuations are valued at fair value as determined in good faith by the Adviser under the supervision of the Board of Trustees. The Adviser reserves the right to value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices, when such prices are believed unrepresentative of fair market value as determined in good faith by the Adviser.When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. In addition, due to the subjective and variable nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized upon such asset’s sale. At March 31, 2011, the Fund did not have any fair valued securities.Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market. Short-term investments are carried at amortized cost, which approximates market value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: 22 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) March 31, 2011 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of March 31, 2011. These assets and liabilities are measured on a recurring basis. Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $ $
